                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA


                           Alexandria Division


JAMES GHAISAR; ET AL.,

     Plaintiffs,



V.                                     Civil Action No. l:18-cv-1296



UNITED STATES OF AMERICA,
ET AL.,


     Defendants.


                           Memorandiim Opinion

     THIS MATTER comes before the Court on Defendant United States'


Motion to Dismiss pursuant to Rule 12(b)(6) for failure to state

a claim.


     Plaintiffs,   James    Ghaisar    and   Kelara     Ghaisar,     parents   of

Bijan Ghaisar, bring this case alleging wrongful death and personal

injury against Defendant United States. Plaintiffs allege that on

November   17, 2017,     Bijan   Ghaisar   fled   the   scene   of    a traffic

accident   on   George    Washington    Memorial      Parkway   in    Virginia.

Plaintiffs allege-that two United States Park Police officers began

pursing Bijan's vehicle after he fled the scene of the traffic

accident. A Fairfax County, Virginia police officer joined the

pursuit and turned on his dashboard video camera.

     Plaintiffs allege Bijan stopped on three different occasions

while be followed by police. Plaintiffs contend Bijan carefully
